ICJ_154_DelimitationContinentalShelf_NIC_COL_2013-12-09_ORD_01_NA_00_EN.txt.                           COUR INTERNATIONALE DE JUSTICE


                              RECUEIL DES ARRÊTS,
                       AVIS CONSULTATIFS ET ORDONNANCES


                      QUESTION DE LA DÉLIMITATION
                        DU PLATEAU CONTINENTAL
                   ENTRE LE NICARAGUA ET LA COLOMBIE
                      AU‑DELÀ DE 200 MILLES MARINS
                      DE LA CÔTE NICARAGUAYENNE
                            (NICARAGUA c. COLOMBIE)


                        ORDONNANCE DU 9 DÉCEMBRE 2013




                                 2013
                          INTERNATIONAL COURT OF JUSTICE


                            REPORTS OF JUDGMENTS,
                         ADVISORY OPINIONS AND ORDERS


                     QUESTION OF THE DELIMITATION
                       OF THE CONTINENTAL SHELF
                   BETWEEN NICARAGUA AND COLOMBIA
                       BEYOND 200 NAUTICAL MILES
                      FROM THE NICARAGUAN COAST
                            (NICARAGUA v. COLOMBIA)


                           ORDER OF 9 DECEMBER 2013




3 CIJ1052.indb 1                                           18/06/14 13:06

                                             Mode officiel de citation :
                       Question de la délimitation du plateau continental entre le Nicaragua
                      et la Colombie au‑delà de 200 milles marins de la côte nicaraguayenne
                            (Nicaragua c. Colombie), ordonnance du 9 décembre 2013,
                                            C.I.J. Recueil 2013, p. 395




                                                Official citation :
                     Question of the Delimitation of the Continental Shelf between Nicaragua
                      and Colombia beyond 200 Nautical Miles from the Nicaraguan Coast
                              (Nicaragua v. Colombia), Order of 9 December 2013,
                                           I.C.J. Reports 2013, p. 395




                                                                                1052
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-071167-8




3 CIJ1052.indb 2                                                                               18/06/14 13:06

                                                  9 DÉCEMBRE 2013

                                                   ORDONNANCE




                      QUESTION DE LA DÉLIMITATION
                        DU PLATEAU CONTINENTAL
                   ENTRE LE NICARAGUA ET LA COLOMBIE
                      AU‑DELÀ DE 200 MILLES MARINS
                      DE LA CÔTE NICARAGUAYENNE
                        (NICARAGUA c. COLOMBIE)




                     QUESTION OF THE DELIMITATION
                       OF THE CONTINENTAL SHELF
                   BETWEEN NICARAGUA AND COLOMBIA
                       BEYOND 200 NAUTICAL MILES
                      FROM THE NICARAGUAN COAST
                        (NICARAGUA v. COLOMBIA)




                                                  9 DECEMBER 2013

                                                      ORDER




3 CIJ1052.indb 3                                                    18/06/14 13:06

                                                                                        395




                                INTERNATIONAL COURT OF JUSTICE

                                                 YEAR 2013                                        2013
                                                                                               9 December
                                               9 December 2013                                 General List
                                                                                                 No. 154

                        QUESTION OF THE DELIMITATION
                          OF THE CONTINENTAL SHELF
                      BETWEEN NICARAGUA AND COLOMBIA
                          BEYOND 200 NAUTICAL MILES
                         FROM THE NICARAGUAN COAST
                                      (NICARAGUA v. COLOMBIA)




                                                   ORDER


                   Present : President Tomka ; Vice‑President Sepúlveda‑Amor ; Judges
                              Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado
                              Trindade, Yusuf, Greenwood, Xue, Donoghue, Gaja,
                              Sebutinde ; Registrar Couvreur.


                     The International Court of Justice,
                      Composed as above,
                      After deliberation,
                      Having regard to Article 48 of the Statute of the Court and to Arti‑
                   cles 31, 44, 45, paragraph 1, 48 and 49 of the Rules of Court,
                      Having regard to the Application filed in the Registry of the Court on
                   16 September 2013, whereby the Republic of Nicaragua instituted pro‑
                   ceedings against the Republic of Colombia with regard to a dispute in
                   relation to “the delimitation of the boundaries between, on the one hand,
                   the continental shelf of Nicaragua beyond the 200‑nautical‑mile limit
                   from the baselines from which the breadth of the territorial sea of
                   ­Nicaragua is measured, and on the other hand, the continental shelf of
                    Colombia” ;

                                                                                          4




3 CIJ1052.indb 5                                                                                     18/06/14 13:06

                          delimitation of the continental shelf (order 9 XII 13)            396

                      Whereas on 16 September 2013 an original of the Application was
                   transmitted to Colombia ;
                      Whereas in its Application Nicaragua notified the Court of the appoint‑
                   ment of H.E. Mr. Carlos José Argüello Gómez as Agent ; and whereas,
                   by letter dated 27 November 2013, Colombia notified the Court of the
                   appointment of H.E. Mr. Carlos Gustavo Arrieta as Agent and of
                   H.E. Mr. Manuel José Cepeda as Co‑Agent ;

                     Whereas, at a meeting held by the President of the Court with the
                   Agents of the Parties on 6 December 2013, pursuant to Article 31 of the
                   Rules of Court, the latter came to an agreement that Nicaragua should
                   have a period of 12 months at its disposal, from the day of the present
                   Order, in which to prepare its Memorial, and that Colombia should then
                   have an equal period of 12 months for the preparation of its Counter-
                   Memorial ;
                     Taking into account the agreement of the Parties,
                     Fixes the following time‑limits for the filing of the written pleadings :

                     9 December 2014 for the Memorial of the Republic of Nicaragua ;
                     9 December 2015 for the Counter‑Memorial of the Republic of Colom‑
                   bia ; and
                     Reserves the subsequent procedure for further decision.
                      Done in French and in English, the French text being authoritative, at
                   the Peace Palace, The Hague, this ninth day of December, two thousand
                   and thirteen, in three copies, one of which will be placed in the archives
                   of the Court and the others transmitted to the Government of the Repub‑
                   lic of Nicaragua and the Government of the Republic of Colombia,
                   respectively.

                                                                  (Signed) Peter Tomka,
                                                                            President.
                                                              (Signed) Philippe Couvreur,
                                                                            Registrar.




                                                                                                  5




3 CIJ1052.indb 7                                                                                      18/06/14 13:06

